Citation Nr: 0829897	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  00-17 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant had honorable active service from February 5, 
1951, to November 17, 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In addition to the honorable service noted above, the 
appellant had an additional period of service from December 
1952 to August 1957, which was characterized on his Form DD-
214 as under other than honorable conditions.  In a May 1958 
decision, a VA adjudication officer found that such service 
was in fact terminated under dishonorable conditions, based 
on willful and persistent misconduct.  The appellant did not 
appeal that decision and it is final.

The appellant presented testimony at a Travel Board hearing, 
chaired by the undersigned Veterans Law Judge, in August 
2005.  The appellant also presented testimony at an RO 
hearing in March 1998.  Transcripts of both hearings are 
associated with the appellant's claims folder.


REMAND

Subsequent to the May 2007 supplemental statement of the 
case, the appellant submitted additional records pertinent to 
the issue on appeal.  The Appeals Management Center (AMC) did 
not readjudicate the issue in light of the new evidence and 
did not issue a supplemental statement of the case subsequent 
to its receipt.  The veteran has not waived his right to have 
this evidence initially considered by the originating agency.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

The RO or the AMC should review the 
evidence of record, including the 
additional evidence obtained since the May 
2007 supplemental statement of the case 
and readjudicate the claim of entitlement 
to service connection for post-traumatic 
stress disorder.  In so doing, the RO or 
the AMC should accomplish any additional 
development it deems to be necessary.  If 
the claim remains denied, the appellant 
should be provided with a supplemental 
statement of the case and allowed an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

